                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Steven J. Roy

     v.                                     Case No. 18-cv-817-JL

NH Department of Corrections,
Commissioner, et al.



                                ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 24, 2019.


     SO ORDERED.


                                     ____________________________
                                     Joseph N. Laplante
                                     United States District Judge

Date: May 9, 2019
